Citation Nr: 1138323	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depression. 

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected otitis externa.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to an initial compensable evaluation for otitis externa, claimed as chronic ear infections. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision rendered by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with mixed anxiety and depression.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, and tinnitus as well as entitlement to an initial compensable evaluation for otitis externa is warranted.  


Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran last had a VA examination in May 2007 to evaluate his service-connected otitis externa.  In statements dated in July 2007 and May 2011, the Veteran and his representative detailed that his service-connected ear disability was manifested by the increased rating criteria in rating schedule and has worsened since his last examination.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo an additional VA ear disease examination at an appropriate VA medical facility to determine the severity of his service-connected otitis externa.

The Veteran also contends that his claimed bilateral hearing loss and tinnitus is the result of his service connected otitis exertna or, in the alternative, were incurred as a result of in-service noise exposure.  Service treatment records do not reflect any complaints of or treatment for either bilateral hearing loss or tinnitus; and the Veteran was not diagnosed with either while in service.  The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Structures Specialist as well as detailed his receipt of a Marksman Badge.  His record of duty assignments revealed that he was a crane shovel operator with a heavy materials supply company while stationed in Vietnam from September 1966 to September 1967.

The Veteran has reported in-service noise exposure from combat as well as his duty assignment.  His post-service noise exposure was noted to consist of working as an insurance manager and on a farm after retirement.  He also reported that his suffers from tinnitus, which he is competent to state.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

VA audiogram test results located in the May 2007 VA audio examination report revealed bilateral hearing loss that was sufficient to meet the criteria for impaired hearing for VA purposes under 38 C.F.R. § 3.385.  The Veteran reported a gradual onset of hearing loss that occurred while in the military when he was chronically exposed to high levels of noise as a result of his military duty.  However, in that examination, the examiner failed to discuss or address the claimed tinnitus as well as to make a determination as to whether the Veteran's claimed disorders were causally related to his active service.  Thereafter, in a May 2007 VA ear disease examination report, the Veteran was noted to have no history of tinnitus. 

In light of the evidence discussed above, the AMC/RO should arrange for the Veteran to undergo an additional VA audio examination to clarify the nature and etiology of his claimed bilateral hearing loss and tinnitus on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, with respect to VA's duty to notify, the Board observes that the notification letter issued to the Veteran in February 2007 discusses the type of information and evidence necessary to support the claims for service connection on a direct basis.  However, the correspondence does not provide notice of the information and evidence necessary to support his claim based on his contention (located in his December 2007 substantive appeal) that his current bilateral hearing loss is secondary to his service-connected otitis externa.

Indeed, the RO has never adjudicated whether service connection is warranted for the disorder on a secondary basis.  Although the Court of Appeals for Veterans Claims (Court) has held that separate theories of entitlement constitute the same claim, the Veteran would be prejudiced if the Board were to address his claim on the basis of secondary service connection without initial consideration by the Agency of Original Jurisdiction (AOJ).  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (multiple theories or means of establishing entitlement to a benefit for a disability constitute the same claim if the theories all pertain to the same benefit for the same disability); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).  As such, the AMC is instructed to provide him with VCAA notice with respect to his claim for secondary service connection.

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, service treatment records are void of any complaints, findings, or diagnoses of any acquired psychiatric disorder.  As noted above, service personnel records revealed the Veteran was a crane shovel operator with a heavy materials supply company while stationed in Vietnam from September 1966 to September 1967.  A service treatment record did note that the Veteran was treated at Camp Holloway (located in Pleiku, Vietnam) in 1967.

A post-service VA treatment note dated in April 2007 detailed that the Veteran reported complaints of insomnia, depression, and memory impairment.  He indicated that he had been drafted into the Army in 1966 and served through 1968 with an engineering company with responsibilities of maintaining supplies as well as perimeter guard duty.  The examiner listed an Axis I diagnosis of adjustment disorder v. malingering.  He went on to state that the Veteran had "perhaps some mild adjustment problems related to being a farmer yet financial difficulties with it though appears mainly malingering for VA pension."  He added that the Veteran was only interested in receiving individual therapy if such was "connected to him getting pension approval." 

In a May 2007 VA PTSD examination report, the Veteran complained of worried mood about finances and family as well as middle insomnia.  The examiner detailed that review of the file detailed two reported traumatic in-service incidents.  Each incident was noted to have occurred around December 1966 to January 1967 in Pleiku, Vietnam.  The Veteran reported the first incident occurred at Camp Holloway when the enemy infiltrated his perimeter with small arms fire, rocket- propelled grenades (RPGs), and mortar fire.  The second incident involved him witnessing the death of a fellow solder identified as PFC J. L.  Parenthetically, the Board notes that an electronic search of names on the Vietnam Wall (http://thewall-usa.com) reveals that a CPL in the Army named J. L. was killed on January 9, 1967, in Pleiku, Vietnam.  His cause of death was listed as a hostile, ground casualty (artillery, rocket, or mortar).  

After reviewing the file and examining the Veteran, the examiner listed an Axis I diagnosis of adjustment disorder with mixed anxiety and depression and noted an Axis IV diagnosis of combat exposure, financial strain, and problems in primary support.  It was noted that since retirement the Veteran has had an increase in memories related to Vietnam which result in depression.

Here, given the change in the characterization of the issue on appeal as per Clemons and questions as to the true nature of the Veteran's psychiatric health, the Board finds that an additional VA examination is required.  In light of the evidence discussed above, the AMC should arrange for the Veteran to undergo an additional VA PTSD examination to clarify the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD and adjustment disorder with mixed anxiety and depression on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the claims file reflects that the Veteran has received VA medical treatment from the VA Medical Centers (VAMC) in Nashville as well as Murfreesboro, Tennessee, and from the Cookeville Community Based Outpatient Clinic (CBOC); however, as the claims file only includes outpatient and inpatient treatment records from those providers dated up to November 2007, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding his claim for entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected otitis externa under 38 C.F.R. § 3.310.

2.  Obtain VA clinical records pertaining to the Veteran's service-connected otitis media as well as claimed psychiatric, hearing loss, and tinnitus disorders from the Nashville VAMC, Murfreesboro VAMC, and Cookeville CBOC for the period from November 2007 to the present.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss and/or tinnitus either began during or was otherwise caused by the Veteran's military service, to include claimed in-service noise exposure from small arms fire/RPGs/mortar fire as well as his duty assignment.  The examiner is also requested to provide an opinion as to whether it is as least as likely as not that any diagnosed bilateral hearing loss was caused or permanently aggravated by the Veteran's service-connected otitis externa.  If the examiner determines that there has been aggravation as a result of the otitis externa disability, the examiner should report the baseline level of severity of the claimed bilateral hearing loss prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

In answering the above questions, the examiner should acknowledge and discuss the findings in the May 2007 VA audio and ear disease examination reports as well as the Veteran's assertions of continuity of hearing loss symptomatology since service and a causal relationship between his claimed bilateral hearing loss and his service-connected otitis externa and/or in-service noise exposure.  A complete rationale should be provided for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale for why an opinion cannot be provided without resorting to mere speculation.

4.  After all records and/or responses received have been associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleges that he was exposed to the following stressors during his period of active service while stationed in Vietnam: (1) enemy infiltration of his perimeter with small arms fire, RPGs, and mortar fire and witnessing numerous casualties and (2) witnessing the death of a fellow soldier identified as PFC J. L. in Pleiku.  

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3) (2011).  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including the described in-service stressor incidents.  The examiner should acknowledge and reconcile the findings located in the April 2007 VA treatment record as well as the May 2007 VA PTSD examination report of record. 


The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  The Veteran should also be scheduled for a VA ear diseases examination to determine the severity of his service-connected otitis externa.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should indicate whether the Veteran's service-connected otitis externa is manifested by dry and scaly swelling or serous discharge, and itching requiring frequent and prolonged treatment.  He should also include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

7.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examinations to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the June 2008 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

